Citation Nr: 0113561	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for internal 
derangement of the right knee, secondary to mortar fragment 
wounds, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the veteran's claim for an 
increased evaluation for internal derangement of the right 
knee, secondary to mortar fragment wounds was denied.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Internal derangement of the right knee, secondary to 
mortar fragment wounds does not result in instability or 
laxity of the joint, but causes some pain and crepitus, 
resulting in no more than moderate impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
internal derangement of the right knee, secondary to mortar 
fragment wounds have not been met.  38 U.S.C.A. §§ 1155, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2000).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to reopen this claim, and the RO has obtained 
all relevant records regarding the veteran's right knee 
disorder, as well as notifying the appellant of the specific 
type of evidence that would suffice to reopen this claim. 

Factual Background

Service medical records reflect that in December 1968, the 
veteran sustained multiple shell fragment wounds, including a 
penetrating wound to the right leg, without nerve or artery 
involvement.  In September 1969, he complained of right knee 
pain as a result of the shell fragment wound.  During his 
January 1970 separation physical examination, crepitus was 
noted in the right knee.

In December 1970, the veteran underwent a VA medical 
examination.  Examination of the right knee revealed no 
swelling or redness.  There was good stability and a full 
range of motion.  Muscle strength was excellent against 
resistance.  He could stand on his heels and toes one-legged, 
sit, fully squat and rise without difficulty or strain.  
There was a scar on the anteromedial aspect of the right 
knee, 1/2 inch in diameter, just anteromedial of the lower 
patellar pole.  X-rays of the right knee revealed no bone, 
joint or soft tissue abnormality.

A rating action in January 1971 awarded the veteran service 
connection for residuals of mortar fragment wounds with 
injury to muscle group XIII, right thigh with scars.  A 30 
percent rating was assigned.

Following a VA medical examination in October 1981, the RO, 
in a July 1982 rating action, determined that the disability 
involved the right knee.  Service connection was awarded for 
internal derangement of the right knee secondary to mortar 
fragments wounds.  A 20 percent rating was awarded.  

The veteran's claim for an increased rating was received in 
May 1999.  

During a July 1999 VA orthopedic examination, the veteran 
related a history of having sustained shell fragment wounds 
in service.  He described pain in the anterior knee which 
sometimes lasted for weeks, resolved, then recurred again.  
The pain (flare-ups) could last for a few days, or a few 
weeks.  On a scale of 1-10, the pain ranged in the rage of 
3/10 to 7/10, with 10 being the worst pain.  He took no 
medications, did not knee therapy, and had not had surgery on 
the knee.  He occasionally has swelling in the anterior right 
knee and cracking in the joint on extension.  The joint has 
not locked.  He reported fatigability and lack of endurance 
when the knee hurt.  He did not use a brace, cane, crutch or 
corrective shoe.  Ten years ago, he would walk 6 miles a day.  
He no longer exercised.  He did not cut hie own grass, but 
the knee problem did not prevent him from driving.  On 
objective, he had a normal gait.  There was no deformity, 
erythema, effusion or swelling of the right knee.  The knee 
was minimally tender in the anterior aspect of the patella 
and medially.  There was some pain with ballottement of the 
patella.  There was almost a full range of motion of the knee 
(0 degrees to 120 degrees), but pain was noted at 90 degrees 
of flexion.  There was crepitus on flexion and extension of 
the knee.  No ligamentous laxity was noted.  The veteran was 
able to squat fully, but favored the right knee.  An X-ray 
study of the knee was normal.  The diagnoses were right knee 
pain since shrapnel injury of 1968, and right patellofemoral 
dysfunction causing worsening of the knee pain.  

VA outpatient treatment records reflect only treatment for 
other disorders.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right knee disability has been evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
refers to knee impairment due to subluxation or lateral 
instability.  According to this diagnostic code, a 10 percent 
rating is warranted for slight impairment as characterized by 
recurrent subluxation or lateral instability, a 20 percent 
rating is warranted for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The rating schedule includes other diagnostic codes for 
evaluating knee disability that provide for a rating greater 
than 20 percent.  However, there is no evidence of ankylosis, 
limitation of leg extension, or impairment of the tibia and 
fibula to support the application of Code 5256, 5261, or 5262 
respectively.  Although there is evidence of limitation of 
leg flexion, the limitation shown does not satisfy the 
criteria for even the 10 percent evaluation under Code 5260.  
Accordingly, the Board finds that the veteran's right knee 
disability is most appropriately rated by analogy to Code 
5257.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).       

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

During the VA examination of July 1999 there was no evidence 
of instability or subluxation.  The knee did not lock, nor 
was there laxity.  While the veteran complained of pain, he 
was on no medications, nor did he use any devices to assist 
him in ambulation.  Moreover, while the veteran related that 
he had pain and throbbing in his knee, physical findings 
revealed only minimal tenderness and on range of motion 
exercises, slight crepitus of the right knee.

Therefore, even taking into account factors associated with 
functional loss, the Board cannot conclude that the overall 
right knee disability picture more closely approximates 
moderate disability required for a 20 percent rating under 
Code 5257.  38 C.F.R. § 4.7; see Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996) (application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca is not appropriate where the diagnostic code, Code 
5257, is not predicated on loss of range of motion); but see 
Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if a 
separate rating for pain is not required, the Board is still 
obligated to provide reasons and bases regarding application 
of the regulation).  The medical evidence does show that the 
veteran has mild functional limitation due to pain as a 
result of his patellar pathology, as evidenced by patellar 
pain, and mild crepitance.  However, the Board finds that the 
20 percent rating adequately compensates the veteran for this 
functional loss.  See Deluca v. Brown 8 Vet. App. 202 (1995).   

Therefore, the Board finds that the preponderance of the 
evidence is against awarding a disability rating greater than 
20 percent for disability of the right knee.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 
4.71a, Code 5257.  


ORDER

Entitlement to an increased rating for internal derangement 
of the right knee, secondary to mortar fragment wounds is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



